EXHIBIT 10

 

 

AMENDED AND RESTATED

 

AGREEMENT AND PLAN OF MERGER

 

AMONG

 

TRUSTCASH HOLDINGS, INC.

 

TCHH ACQUISITION CORP.

 

AND

 

PAIVIS, CORP.

 

 

DATED AS OF FEBRUARY 5, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

                TABLE OF CONTENTS

ARTICLE I - THE MERGER

 

Section 1.01

The Merger

Section 1.02

Closing

Section 1.03

Effective Time

Section 1.04

Effect of the Merger

Section 1.05

Certificate of Incorporation and Bylaws; Directors and Officers

Section 1.06

Further Actions

Section 1.07

Conversion

Section 1.08

Exchange and Surrender of Certificates

Section 1.09

Financing

Section 1.10

Restriction of Resales

Section 1.11

Issuance of Parent Common Stock

 

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES OF PARENT

 

Section 2.01

Organization, Standing and Power

Section 2.02

Capitalization

Section 2.03

Authority for Agreement

Section 2.04

Status of SUB and PARENT; Financial Statements

Section 2.05

Governmental Consent

Section 2.06

Litigation

Section 2.07

Interested Party Transactions

Section 2.08

Compliance with Applicable Laws

Section 2.09

No Undisclosed Liabilities

Section 2.10

Tax-Free Reorganization

Section 2.11

Board Approval

Section 2.12

Full Disclosure

Section 2.13

Brokers and Finders Fees

Section 2.14

PARENT SEC Reports

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF TARGET

 

Section 3.01

Organization, Standing and Power

Section 3.02

Capitalization

Section 3.03

Authority for Agreement

Section 3.04

Subsidiaries

Section 3.05

Stockholders

Section 3.06

Governmental Consent

Section 3.07

Status of TARGET, Financial Statements

Section 3.08

Litigation

Section 3.09

Restrictions on Business Activities

Section 3.10

Interested Party Transactions

Section 3.11

Compliance with Applicable Laws

Section 3.12

Governmental Authorization

Section 3.13

Absence of Changes

Section 3.14

Operations Since Financial Statements Date

Section 3.15

No Undisclosed Liabilities

Section 3.16

Accounts Receivable

Section 3.17

Insurance

Section 3.18

Title to Properties; Liens

Section 3.19

Material Contracts

Section 3.20

Non-Contravention

Section 3.21

Labor relations

Section 3.22

Tax Returns and Payment

 

--------------------------------------------------------------------------------

 

Section 3.23

Intellectual Property

Section 3.24

Environmental Matters

Section 3.25

Employment Agreements

Section 3.26

Warranty claims

Section 3.27

Brokers’ and Finders’ Fees

Section 3.28

Board Approval

Section 3.29

Full Disclosure

Section 3.30

TARGET SEC Reports

 

ARTICLE IV - CERTAIN COVENANTS AND AGREEMENTS

 

Section 4.01

Covenants of TARGET

Section 4.02

Covenants of SUB and PARENT

Section 4.03

Covenants of the Parties

 

ARTICLE V - CONDITIONS PRECEDENT

 

Section 5.01

Conditions Precedent to the Parties' Obligations

Section 5.02

Conditions Precedent to the Obligations of SUB and PARENT

Section 5.03

Conditions Precedent to the Obligations of TARGET

 

ARTICLE VI - TERMINATION, AMENDMENT AND WAIVER

 

Section 6.01

Termination

Section 6.02

Effect of Termination

 

ARTICLE VII - CONFIDENTIALITY; NON-SOLICITATION; EXCLUSIVITY

 

Section 7.01

Confidentiality

Section 7.02

Non-Solicitation

Section 7.03

Exclusivity

 

ARTICLE VIII - INDEMNIFICATION

 

Section 8.01

Indemnification by SUB and PARENT

Section 8.02

Indemnification by TARGET

Section 8.03

Survival of Indemnification

 

ARTICLE IX - MISCELLANEOUS

 

Section 9.01

Non-survival of Representations and Warranties

Section 9.02

Expenses

Section 9.03

Applicable Law

Section 9.04

Notices

Section 9.05

Entire Agreement

Section 9.06

Assignment

Section 9.07

Headings; References

Section 9.08

Counterparts

Section 9.09

No Third Party Beneficiaries

Section 9.10

Severability; Enforcement

 

List of Schedules

PARENT Disclosure Schedule

SUB Disclosure Schedule

 

EXHIBITS

Merger Certificate A

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER

 

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER dated as of February 5, 2008
(the “Agreement”) by and among TRUSTCASH HOLDINGS, INC., a Delaware corporation
(“PARENT”), TCHH ACQUISITION CORP., a Nevada corporation (“SUB”) and PAIVIS,
CORP., a Nevada corporation (“TARGET”). PARENT, SUB and TARGET are each referred
to herein individually as a “Party” and collectively as the “Parties.”

 

PREAMBLE

 

WHEREAS, the respective Boards of Directors of each of PARENT, SUB and TARGET
deem it advisable and in the best interests of each corporation and its
respective shareholders, that SUB and TARGET combine in order to advance the
long-term business strategies of PARENT and TARGET;

 

WHEREAS, the Board of Directors of TARGET has unanimously determined that the
merger of SUB with and into TARGET (the “Merger”) and this Agreement are fair
to, and in the best interests of, TARGET and the holders of all the common stock
of TARGET, par value $0.0002 per share (the “TARGET Common Stock”);

 

WHEREAS, the Board of Directors of PARENT has unanimously determined that the
Merger and this Agreement are fair to, and in the best interests of, PARENT and
the holders of the common stock of Parent, par value $0.001 per share (the
“PARENT Common Stock”);

 

WHEREAS, the respective Boards of Directors of each of PARENT, SUB and TARGET
have approved this Agreement and the Merger on the terms and conditions
contained in this Agreement and in so doing, have recommended approval of the
Merger to the shareholders of the respective corporations;

 

WHEREAS, PARENT, as the sole stockholder of SUB, has approved this Agreement,
the Merger and the transactions contemplated by this Agreement pursuant to
action taken by unanimous written consent in accordance with the requirements of
the Nevada Revised Statutes;

 

WHEREAS, for federal income tax purposes, it is intended by the parties hereto
that the Merger shall qualify as a tax-free “reorganization” within the meaning
of Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained in this
Agreement and intending to be legally bound hereby, the parties hereto agree as
follows:

 

CERTAIN DEFINITIONS

 

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Merger and/or the Parties.

 

“Common Stock” means the common stock of PARENT, par value $0.001 per share.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter, and applied in a consistent
manner.

 

1

 

--------------------------------------------------------------------------------

 

“Knowledge” means the knowledge, which either is obtained after reasonable
inquiry, or which would have been obtained if one made a reasonable inquiry.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.

 

“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.

 

“Parent” means Trustcash Holdings, Inc., a Delaware corporation.

 

“Parent Disclosure Schedule” means the disclosure schedule delivered by Parent
to Target concurrently with the execution and delivery of this Agreement, as the
same may be amended or supplemented by Parent.

 

“Parent SEC Reports” means all filings required to be made by Parent with, or
submitted by Parent to, the Commission under the Securities Act and the Exchange
Act.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust or unincorporated organization or a government or any agency or
political subdivision thereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the issued and outstanding shares of TARGET Common Stock.

 

“Target SEC Reports” means all filings required to be made by Target with, or
submitted by Target to, the Commission under the Securities Act and the Exchange
Act.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:

 

(i) any net income, alternative or add-on minimum tax, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, license,
withholding, payroll employment, excise, severance, stamp, occupation, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever together with any
interest or any penalty, addition to tax or additional amount imposed by any
governmental entity (a “Tax Authority”) responsible for the imposition of any
such tax (domestic or foreign), and

 

(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and

 

(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.

 

“Tax Return” means any return, statement, report or form, including, without
limitation, estimated Tax Returns and reports, withholding Tax Returns and
reports and information reports and returns required to be filed with respect to
Taxes.

 

ARTICLE I

THE MERGER

 

SECTION 1.01 THE MERGER

 

Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the statutes of the State of Nevada, at the Effective Time (as
defined herein), SUB shall be merged with and into TARGET, the separate
existence of SUB shall cease and TARGET shall continue as the surviving entity
of the Merger (where appropriate, the “Surviving Entity”).

 

2

 

--------------------------------------------------------------------------------

 

SECTION 1.02 CLOSING

 

The closing of the Merger (the “Closing”) will take place at the offices of the
PARENT AND SUB , at 400 Park Avenue Suite 1420 NY, NY 10022, on the day
immediately following the satisfaction or waiver of the conditions precedent set
forth in Article V or at such other date as SUB and TARGET shall agree;
provided, however, that (a) the Parties shall use their best efforts to effect
the Closing on or before March 31, 2008, or as soon thereafter as is
practicable, and (b) the Closing may take place by facsimile or other means as
may be mutually agreed upon in advance by the Parties. The date on which the
Closing is held is referred to in this Agreement as the “Closing Date.” Unless
extended in writing by each of the PARENT and TARGET in the event the Closing
shall not occur by June 30, 2008 (the “Outside Closing Date”) then either PARENT
or TARGET may terminate this Agreement without any further liability to the
other.

 

SECTION 1.03 EFFECTIVE TIME

 

On the Closing Date, the Parties shall cause the Merger to be effective by the
filing of articles or a certificate of merger, and the Merger shall become
effective immediately upon the acceptance of such filings, (the “Merger
Certificate”) with the Secretary of State of the State of Nevada in
substantially the form attached hereto as Exhibit A executed in accordance with
the relevant provisions of the statutes of the Nevada Revised Statutes. The
Merger shall become effective at the time such Merger Certificate is duly
accepted for filing or at such other time as may be specified as the date and
time of effectiveness in the Merger Certificate, (the “Effective Time”). The
date on which the Effective Time occurs is referred to as the “Effective Date.”

 

SECTION 1.04 EFFECT OF THE MERGER

 

At and after the Effective Time, the Merger shall be effective as provided in
the applicable provisions of the Nevada Revised Statutes. The existence of
TARGET, as the Surviving Entity, with all of its purposes and powers, shall
continue unaffected and unimpaired by the Merger, and, as the Surviving Entity,
it shall be governed by the laws of the State of Nevada and succeed to all
rights, assets, liabilities and obligations of SUB in accordance with the Nevada
Revised Statutes. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, except as otherwise provided herein, all the
property, rights, privileges, powers and franchises of SUB shall vest in the
Surviving Entity, and all debts, liabilities and duties of SUB shall become the
debts, liabilities and duties of the Surviving Entity. The separate existence
and corporate organization of SUB shall cease at the Effective Time and
thereafter SUB and TARGET shall be a single entity, to wit, the Surviving
Entity.

 

SECTION 1.05 CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS AND OFFICERS

 

Pursuant to the Merger:

 

(i)          The Certificate of Incorporation and Bylaws of TARGET as in effect
immediately prior to the Effective Time shall be the Certificate of
Incorporation and Bylaws of the Surviving Entity following the Merger, until
thereafter changed or amended as provided therein or by applicable law.

 

(ii)          The officers and directors of the Parent following the Merger
shall be those persons listed on Schedule 1.05(a), until the earlier of their
death, resignation or removal or until their respective successors are duly
appointed and qualified.

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

SECTION 1.06 FURTHER ACTIONS

 

If at any time after the Effective Time, SUB and TARGET shall consider or be
advised that any further assignment or assurances or any other things that are
necessary or desirable to vest, perfect or confirm, of record or otherwise, in
the Surviving Entity, the title to any property or right of SUB acquired or to
be acquired by reason of or as a result of the Merger, then SUB and TARGET and
their respective officers and directors in office shall use all reasonable
efforts to execute and deliver, or cause to be executed and delivered, all such
proper deeds, assignments and assurances and do all things reasonably necessary
and proper to vest, perfect or confirm title to such property or rights in the
Surviving Entity and otherwise carry out the purpose of this Agreement, and the
officers of SUB and the Surviving Entity are fully authorized in the name of
TARGET or otherwise to take any and all such action with the same effect as if
such persons were officers of TARGET.

 

SECTION 1.07 CONVERSION

 

 

As of the Effective Time, by virtue of the Merger and without any action on the
part of SUB or TARGET:

 

 

(i)

SUB shares of Common Stock. Each share of Common Stock of SUB issued and
outstanding immediately prior to the Effective Time shall be converted into one
fully paid and nonassessable share of common stock of the Surviving Corporation.

 

 

(ii)

Cancellation of Treasury Stock and Parent-Owned Stock. All Shares that are owned
by the TARGET and any Shares owned by Parent, SUB or any of their respective
Subsidiaries shall be cancelled and shall cease to exist, and no consideration
shall be delivered in exchange therefor.

 

 

(iii)

Conversion of Shares. Each issued and outstanding Share of TARGET (other than
Shares to be cancelled in accordance with Section 1.07(ii) shall be converted
into the right to receive $0.10 payable to the holder thereof in cash without
interest (the “Cash Consideration”), plus one share of common stock of the
Parent (the “ Issuable Shares”). The Cash Consideration together with the
Issuable Shares is herein referred to as the “Merger Consideration”. From and
after the Effective Time, all such Shares shall no longer be outstanding and
shall automatically be cancelled and shall cease to exist, and each holder of a
Share shall cease to have any rights with respect thereto, except the right to
receive the Merger Consideration therefor upon the surrender of such Share in
accordance with Section 1.08, without interest thereon.

 

 

(iv)

Fractional Shares. In calculating the number of Issuable Shares to issue to each
TARGET shareholder, general rounding principles should control the actual
calculation, which shall result in no issuance of any fractional shares to the
TARGET shareholders.

 

 

(v)

Full Satisfaction of Rights. All Issuable Shares into which the Shares shall
have been converted pursuant to this Article 1 shall be deemed to have been
issued in full satisfaction of all rights pertaining to the Shares.

 

 

(vi)

Adjustment to Merger Consideration. The Merger Consideration shall be adjusted
appropriately to reflect the effect of any stock split, reverse stock split,
stock dividend (including any dividend or distribution of securities convertible
into Common Stock), cash dividend, reorganization, recapitalization,
reclassification, combination, exchange of shares or other like change with
respect to Common Stock occurring on or after the date hereof and prior to the
Effective Time.

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

SECTION 1.08 EXCHANGE AND SURRENDER OF CERTIFICATES

 

 

(i)

Paying Agent. Prior to the Effective Time, Purchaser shall designate an escrow
agent, bank or trust company to act as the payment agent in connection with the
Merger (the “Paying Agent”). Parent or SUB shall deposit, or cause to be
deposited, funds with the Paying Agent on the next Business Day following the
Effective Time in the amount necessary to enable the Paying Agent to make
payments of the Merger Consideration pursuant to Section 1.08(ii). Such funds
shall be invested by the Paying Agent as directed by Parent, in its sole
discretion, pending payment thereof by the Paying Agent to the holders of the
Shares. Earnings from such investments shall be the sole and exclusive property
of Parent, and no part of such earnings shall accrue to the benefit of holders
of Shares.

 

 

(ii)

Procedures for Surrender. Promptly after the Effective Time, the Paying Agent
shall mail to each holder of record of a certificate or certificates which
immediately prior to the Effective Time represented outstanding Shares (the
“Certificates”) or non-certificated Shares represented by book-entry
(“Book-Entry Shares”) and whose Shares were converted pursuant to Section 1.07
into the right to receive the Merger Consideration (i) a letter of transmittal
(which shall specify that delivery shall be effected, and risk of loss and title
to the Certificates shall pass, only upon delivery of the Certificates to the
Paying Agent and shall be in such form and have such other provisions as
mutually agreed by the Company and Parent) and (ii) instructions for effecting
the surrender of the Certificates or Book-Entry Shares in exchange for payment
of the Merger Consideration. Upon surrender of a Certificate or Book-Entry Share
for cancellation to the Paying Agent or to such other agent or agents as may be
appointed by Parent (i.e. the stock transfer agent of the Parent being Signature
Stock Transfer, Inc., 2301 Ohio Drive, Suite 100, Plano, Texas, 75093), together
with such letter of transmittal, duly executed, the holder of such Certificate
or Book-Entry Share shall be entitled to receive promptly in exchange therefor
the Merger Consideration for each Share formerly represented by such Certificate
and for each Book-Entry Share and the Certificate so surrendered shall forthwith
be cancelled. If payment of the Merger Consideration is to be made to a Person
other than the Person in whose name the surrendered Certificate is registered,
it shall be a condition precedent of payment that (A) the Certificate so
surrendered shall be properly endorsed or shall be otherwise in proper form for
transfer and (B) the Person requesting such payment shall have paid any transfer
and other similar taxes required by reason of the payment of the Merger
Consideration to a Person other than the registered holder of the Certificate
surrendered or shall have established to the satisfaction of the Surviving
Corporation that such tax either has been paid or is not required to be paid.
Until surrendered as contemplated by this Section 1.08, each Certificate shall
be deemed at any time after the Effective Time to represent only the right to
receive the Merger Consideration in cash as contemplated by this Section 1.08,
without interest thereon. The Surviving Corporation shall pay all charges and
expenses, including those of the Paying Agent, in connection with the exchange
of Merger Consideration for Shares.

 

 

(iii)

Closing of Transfer Books; No Further Ownership Rights in Shares. At the
Effective Time, the stock transfer books of the Company shall be closed and
thereafter there shall be no further registration of transfers of Shares on the
records of the Company. From and after the Effective Time, the holders of
Certificates outstanding immediately prior to the Effective Time shall cease to
have any rights with respect to such Shares except as otherwise provided for
herein or by applicable law. If, after the Effective Time, Certificates are
presented to the Surviving Corporation for any reason, they shall be cancelled
and exchanged as provided in this Article I.

 

 

 

 

5

 

--------------------------------------------------------------------------------

 

 

(iv)

Termination of Fund; No Liability. At any time following one year after the
Effective Time, the Surviving Corporation shall be entitled to require the
Paying Agent to deliver to it any funds (including any interest received with
respect thereto) made available to the Paying Agent and not disbursed (or for
which disbursement is pending subject only to the Paying Agent’s routine
administrative procedures) to holders of Certificates or Book-Entry Shares, and
thereafter such holders shall be entitled to look only to the Surviving
Corporation (subject to abandoned property, escheat or other similar laws) only
as general creditors thereof with respect to the Merger Consideration payable
upon due surrender of their Certificates and compliance with the procedures in
Section 2.2(b), without any interest thereon. Notwithstanding the foregoing,
none of Parent, the Surviving Corporation nor the Paying Agent shall be liable
to any holder of a Certificate or Book-Entry Shares for Merger Consideration
properly delivered to a public official pursuant to any applicable abandoned
property, escheat or similar law.

 

 

(v)

Lost, Stolen or Destroyed Certificates. In the event that any Certificates shall
have been lost, stolen or destroyed, the Paying Agent shall issue in exchange
for such lost, stolen or destroyed Certificates, upon the making of an affidavit
of that fact by the holder thereof, the Merger Consideration payable in respect
thereof pursuant to Section 2.1 hereof; provided, however, that Parent may, in
its discretion and as a condition precedent to the payment of such Merger
Consideration, require the owners of such lost, stolen or destroyed Certificates
to deliver a bond in such sum as it may reasonably direct as indemnity against
any claim that may be made against Parent, the Surviving Corporation or the
Paying Agent with respect to the Certificates alleged to have been lost, stolen
or destroyed.

 

SECTION 1.09 FINANCING

 

The Parties agree that Closing is subject to the execution by Parent of an
agreement for an equity or debt financing to the Parent of up to Twenty Million
Dollars ($20,000,000) but no less than Sixteen Million Dollars ($16,000,000) on
terms agreeable to both Parent and Target for the purposes of completing the
acquisition of Detroit Phone Cards Inc. (“DPC”), AAAA Media Services Ltd. (“A4”)
by the Target, the payment of the Cash Consideration portion of the Merger
Consideration hereunder and working capital for the Parent (“the Financing”).

 

The Closing is further subject to the Financing being advanced to the Parent on
or before Closing.

 

SECTION 1.10 RESTRICTIONS ON RESALE

 

All series of the Issuable Shares of the PARENT will not be registered under the
Securities Act, or the securities laws of any state, and absent an exemption
from registration contained in such laws, cannot be transferred, hypothecated,
sold or otherwise disposed of until; (i) a registration statement with respect
to such securities is declared effective under the Securities Act, or (ii)
PARENT receives an opinion of counsel for PARENT that an exemption from the
registration requirements of the Securities Act is available.

 

The certificates representing the number of Issuable Shares into which the
Shares shall have been converted pursuant to this Agreement shall contain
legends substantially as follows:

 

“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”

 

SECTION 1.11 ISSUANCE OF PARENT COMMON STOCK

 

The Issuable Shares issuable to the holders of the TARGET Shares will when
issued pursuant to this Agreement be duly and validly authorized and issued,
fully paid and non-assessable.

 

6

 

--------------------------------------------------------------------------------

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SUB AND PARENT

 

Except as set forth in the PARENT SEC Reports or the PARENT Disclosure Schedule
or the SUB Disclosure Schedule, disclosure in any one of which shall apply to
any and all representations and warranties made in this Agreement, and except as
otherwise disclosed in writing by PARENT and/or SUB to TARGET, PARENT and SUB
hereby represent and warrant to TARGET, as of the date of this Agreement and as
of the Effective Time, as follows:

 

SECTION 2.01 ORGANIZATION, STANDING AND POWER

 

SUB is a Nevada company and PARENT is a Nevada corporation. Both SUB and PARENT
are duly incorporated, validly existing and in good standing under the laws of
the State of Nevada, and have corporate power and authority to conduct their
business as presently conducted by it and to enter into and perform this
Agreement and to carry out the transactions contemplated by this Agreement. SUB
and PARENT are duly qualified to do business as a foreign limited liability
company and corporation, respectively, doing business in each state in which
they own or lease real property and where the failure to be so qualified and in
good standing would have a Material Adverse Effect on SUB and PARENT or their
business. Except as disclosed on Schedule 2.01 hereto, neither SUB nor PARENT
have any material ownership interest in any corporation, partnership (general or
limited), limited liability company or other entity, whether foreign or domestic
(collectively such ownership interests including capital stock).

 

SECTION 2.02 CAPITALIZATION

 

Subject to modification by the PARENT prior to the Closing for purposes of
effectuating the terms of this Agreement, the authorized capital stock of PARENT
consists of 350,000,000 shares of common stock, $0.001 par value per share, and
50,000,000 of preferred stock. As of December 31, 2008, there were 77,549,138
shares of common stock issued and outstanding. Except as disclosed on Schedule
2.02(a) hereto, no shares have been reserved for issuance to any person, and
there are no other outstanding rights, warrants, options or agreements for the
purchase of capital stock from PARENT except as provided in this Agreement.
Except as disclosed on Schedule 2.02(b) hereto, no Person is entitled to any
rights with respect to the issuance or transfer of the Issuable Shares. The
outstanding shares are validly issued, fully paid, non-assessable, and have been
issued in compliance with all state and federal securities laws or other
Applicable Law.

 

The authorized capital stock of SUB consists of 1,000 shares of common stock,
$0.0001 par value per share, and no authorized shares of preferred stock. As of
the date of this Agreement, there were 10 shares of common stock issued and
outstanding. Except as disclosed on Schedule 2.02(b) hereto, no shares have been
reserved for issuance to any person, and there are no other outstanding rights,
warrants, options or agreements for the purchase of capital stock from SUB
except as provided in this Agreement. Except as disclosed on Schedule 2.02(b)
hereto, no Person is entitled to any rights with respect to the issuance or
transfer of the Issuable Shares. The outstanding shares are validly issued,
fully paid, non-assessable, and have been issued in compliance with all state
and federal securities laws or other Applicable Law. As of the Effective Time,
SUB shall not have filed a registration statement as to any of its shares.

 

 

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

SECTION 2.03 AUTHORITY FOR AGREEMENT

 

The execution, delivery, and performance of this Agreement by SUB and PARENT
have been duly authorized by all necessary corporate action, except for the
approval of SUB's Stockholders (the “SUB Stockholders”), and this Agreement,
upon its execution by the Parties, will constitute the valid and binding
obligation of SUB and PARENT enforceable against it in accordance with and
subject to its terms, except as enforceability may be affected by bankruptcy,
insolvency or other laws of general application affecting the enforcement of
creditors' rights, provided, that no such obligation shall arise or be binding
unless the SUB Stockholders approve this Agreement. Except as set forth above or
in Schedule 2.03 attached hereto, the execution and consummation of the
transactions contemplated by this Agreement and compliance with its provisions
by SUB and PARENT will not violate any provision of Applicable Law and will not
conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, SUB's Certificate of Incorporation
or Bylaws or PARENT’s Certificate of Incorporation or Bylaws, as the case may be
and in each case as amended, or, in any material respect, any indenture, lease,
loan agreement or other agreement or instrument to which SUB and PARENT are a
party or by which they or any of their properties are bound, or any decree,
judgment, order, statute, rule or regulation applicable to SUB and PARENT except
to the extent that any breach or violation of any of the foregoing would not
constitute or result in a Material Adverse Effect on SUB or PARENT taken as a
whole.

 

SECTION 2.04 STATUS OF PARENT AND SUB; FINANCIAL STATEMENTS

 

(i)        Currently the shares of common stock of PARENT are traded on the
Electronic Bulletin Board in the over-the-counter market (“OTCBB”). Currently
the shares of common stock of SUB are not traded.

 

 

(ii)

SUB is a non-reporting company.

 

 

(iii)

PARENT is a reporting company.

 

 

(iv)

SUB does not have any material liabilities, except as provided in Schedule 2.05.

 

 

(v)

PARENT has made available to TARGET copies of its audited financial statements
at December 31, 2004, 2005 and 2006 for the three fiscal years then ended
(collectively, “PARENT Financial Statements”).

 

 

(vi)

The PARENT Financial Statements (i) are consistent in all material respects with
the books and records of PARENT; (ii) have been or will be prepared in
accordance with GAAP consistently applied; (iii) reflect and provide adequate
reserves and disclosures in respect of all liabilities of PARENT, including all
contingent liabilities, as of the respective dates of the Financial Statements,
and (iv) present fairly in all material respects the financial position of
PARENT at such dates and the results of operations and cash flows of PARENT for
the periods then ended.

 

 

(vii)

Except as otherwise disclosed in the PARENT Disclosure Schedule or in the PARENT
Financial Statements, PARENT does not have any liabilities or obligations that
would be required to be set forth in PARENT Financial Statements in accordance
with GAAP.

 

SECTION 2.05 GOVERNMENTAL CONSENT

 

No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party (other than the
approval of the SUB Stockholders), including a party to any agreement with SUB
or PARENT, is required by or with respect to SUB or PARENT in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except for (i) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable securities laws thereby, and (ii) the filing of
the Certificate of Merger with the Secretary of State of the State of Nevada.

 

 

8

 

--------------------------------------------------------------------------------

 

SECTION 2.06 LITIGATION

 

Except as disclosed on Schedule 2.07 hereof, there is no action, suit,
investigation, audit or proceeding pending against, or to the best knowledge of
SUB and PARENT threatened against or affecting, SUB and PARENT or any of their
assets or properties before any court or arbitrator or any governmental body,
agency or official.

 

SECTION 2.07 INTERESTED PARTY TRANSACTIONS

 

 

Intentionally omitted.

 

SECTION 2.08 COMPLIANCE WITH APPLICABLE LAWS

 

To the Knowledge of SUB and PARENT, the business of SUB and PARENT has not been,
and is not being, conducted in violation of any Applicable Law, except for
possible violations which individually or in the aggregate have not had and are
not reasonably likely to have a Material Adverse Effect. No investigation or
review by any governmental entity with respect to SUB and PARENT is pending or,
to the Knowledge of SUB and PARENT, threatened, nor has any governmental entity
indicated an intention to conduct the same, except for investigations or reviews
which individually or in the aggregate would not have, nor be reasonably likely
to have, a Material Adverse Effect.

 

SECTION 2.09 NO UNDISCLOSED LIABILITIES

 

Except as set forth on Schedule 2.10 hereto, there are no liabilities, debts or
other obligations of SUB and PARENT of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability or debt.

 

SECTION 2.10 TAX RETURNS AND PAYMENT

 

SUB and PARENT have filed all material Tax Returns required by it and have paid
all Taxes shown thereon to be due, except for Taxes being contested in good
faith. There is no material claim for Taxes that is a lien against the property
of SUB and PARENT other than liens for taxes not yet due and payable. Neither
SUB nor PARENT have received notification of any audit of any Tax Return of SUB
and PARENT being conducted or pending by a Tax Authority where an adverse
determination could have a Material Adverse Effect, no extension or waiver of
the statute of limitations on the assessment of any taxes has been granted by
SUB and PARENT which is currently in effect, and SUB and PARENT are not a party
to any agreement, contract or arrangement with any Tax Authority, which may
result in the payment of any material amount. Neither SUB nor PARENT are a party
to any tax-sharing or allocation agreement, nor does they owe any amount under
any tax-sharing or allocation agreement. Neither SUB nor PARENT have been (nor
does it have any liability for unpaid Taxes because it once was) a member of an
“affiliated group” within the meaning of Code Section 1502.

 

SECTION 2.11 BOARD APPROVAL AND SHAREHOLDER APPROVAL.

 

The Board of Directors of SUB and PARENT have approved this Agreement and the
transactions contemplated hereby and SUB will submit it to the sole Stockholder
for its approval. To the extent that shareholder approval of PARENT, SUB and/or
TARGET is required by state corporate law, such shareholders have approved this
Agreement and the transactions contemplated hereby.

 

SECTION 2.12 FULL DISCLOSURE

 

The representations and warranties of SUB and PARENT contained in Article II of
this Agreement or to be furnished in or in connection with documents mailed or
delivered to the SUB Stockholders in connection with soliciting their consent to
this Agreement, do not contain or will not contain, any untrue statement of a
material fact, or omit to state a material fact required to be stated herein or
therein or necessary to make the statements herein or therein, in the light of
the circumstances under which they were made, not misleading.

 

9

 

--------------------------------------------------------------------------------

 

SECTION 2.13 BROKERS’ AND FINDERS’ FEES

 

Neither SUB nor PARENT has incurred, nor will they incur, directly or
indirectly, any liability for brokers’ or finders’ fees or agents’ commissions
or investment bankers’ fees or any similar charges in connection with this
Agreement or any transaction contemplated hereby.

 

SECTION 2.14 PARENT SEC REPORTS

 

Except as disclosed in the PARENT Schedules, PARENT has filed all forms,
statements, reports and documents required to be filed or, if permissible,
furnished by it with the Commission since such reports were required. The PARENT
SEC Reports (i) were prepared in accordance with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations promulgated thereunder, and (ii) did not, at the time they were
filed, or, if amended, as of the date of such amendment, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. As of its
filing date, each PARENT SEC Report complied as to form in all material respects
with the applicable requirements of the Securities Act and the Exchange Act, as
the case may be. There has not occurred any material adverse change, or any
development constituting a prospective material adverse change, in the
condition, financial or otherwise, or in the earnings, business or operations of
PARENT since its latest report on Form 10-QSB. Neither the offer or sale of the
PARENT Stock pursuant hereto nor the consummation of the transactions as
contemplated by this Agreement give rise to any rights for or relating to the
registration of shares of PARENT Common Stock or other securities of PARENT
except as set forth on the PARENT Disclosure Schedule. PARENT is not required to
prepare and deliver to its shareholders and file with the Commission any proxy,
information statement or similar report in advance of the consummation of the
transactions contemplated hereby, except for such reports as may need be filed
in accordance with Form 8-K and Schedule 14F-1.

 

In the event that PARENT is not current in filing all PARENT SEC Reports when
due, or in the event that PARENT is no longer eligible to have its securities
quoted on the Electronic Bulletin Board maintained by the Nasdaq Stock Market,
Inc. on the Closing Date, TARGET may elect to terminate this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TARGET

 

Except as set forth in the TARGET SEC Reports or the TARGET Disclosure Schedule,
disclosure in any one of which shall apply to any and all representations and
warranties made in this Agreement, and except as otherwise disclosed in writing
by TARGET to PARENT, TARGET hereby represents and warrants to PARENT, as of the
date of this Agreement and as of the Effective Time, as follows:

 

SECTION 3.01 ORGANIZATION, STANDING AND POWER

 

(i)          TARGET is a Nevada corporation duly formed, validly existing and in
good standing under the laws of the State of Nevada and has full corporate power
and authority to conduct its business as presently conducted by it and to enter
into and perform this Agreement and to carry out the transactions contemplated
by this Agreement. TARGET is duly qualified to do business in each state or
other jurisdiction it owns or leases real property and where the failure to be
so qualified and in good standing would have a Material Adverse Effect. A
schedule of TARGET’S subsidiaries is attached hereto as Schedule 3.04, which
discloses TARGET’S interests in any corporation, partnership (general or
limited), limited liability company or other entity, whether foreign or domestic
(collectively such ownership interests including capital stock).

 

 

 

 

 

10

 

--------------------------------------------------------------------------------

 

SECTION 3.02 CAPITALIZATION

 

The authorized capital stock of TARGET consists of 125,000,000 shares of common
stock, $0.0002 par value per share, and 15,000,000 shares of preferred stock,
$.0001 par value per share. As of December 31, 2008, there were approximately
93,004,647 shares of common stock issued and outstanding, and there were
3,350,750 shares of preferred stock issued and outstanding. Except as disclosed
on Schedule 3.02(a) hereto, no shares have been reserved for issuance to any
person, and there are no other outstanding rights, warrants, options or
agreements for the purchase of capital stock from TARGET except as provided in
this Agreement. Except as disclosed on Schedule 3.02(b) hereto, no Person is
entitled to any rights with respect to the issuance or transfer of the Issuable
Shares. The outstanding shares are validly issued, fully paid, non-assessable,
and have been issued in compliance with all state and federal securities laws or
other Applicable Law.

 

SECTION 3.03 AUTHORITY FOR AGREEMENT

 

The execution, delivery and performance of this Agreement by TARGET has been
duly authorized by all necessary corporate or company action, as the case may
be, and this Agreement constitutes the valid and binding obligation of TARGET,
enforceable against it in accordance with its terms, except as enforceability
may be affected by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors' rights. The execution and consummation
of the transactions contemplated by this Agreement and compliance with its
provisions by TARGET will not violate any provision of Applicable Law and will
not conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, its certificate of incorporation
or bylaws, or, in any material respect, any indenture, lease, loan agreement or
other agreement instrument to which TARGET is a party or by which it or any of
its properties are bound, or any decree, judgment, order, statute, rule or
regulation applicable to TARGET except to the extent that any breach or
violation of any of the foregoing would not constitute or result in a Material
Adverse Effect.

 

SECTION 3.04 SUBSIDIARIES

 

 

Except as disclosed on Schedule 3.04 hereof, TARGET has no other subsidiaries.

 

SECTION 3.05 STOCKHOLDERS

 

 

Except as disclosed on Schedule 3.05, there are no other holders of the TARGET
Common Stock.

 

SECTION 3.06 GOVERNMENTAL CONSENT

 

No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with TARGET, is required by or with respect to TARGET in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, except for (i) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable securities laws thereby, and (ii) the filing of
the Certificate of Merger with the Secretary of State of the State of Nevada.

 

SECTION 3.07 STATUS OF TARGET; FINANCIAL STATEMENTS

 

 

(i)

Currently the shares of common stock of TARGET are quoted on the OTCBB.

 

 

(ii)

As of the date hereof, TARGET is not current in its reports. After the Execution
of this Agreement and prior to Closing, TARGET may upon discretion of it Board
of Directors of TARGET and after providing notice to the Parent file a Form 15
to de-register the stock and it shall as a result, become a non-reporting
company.

 

 

11

 

--------------------------------------------------------------------------------

 

 

(iii)

TARGET has made available to PARENT copies of its audited financial statements
as of December 31, 2003, 2004 and 2005 for the three fiscal years then ended
(collectively, “TARGET Financial Statements”).

 

 

(iv)

The TARGET Financial Statements (i) are consistent in all material respects with
the books and records of TARGET; (ii) have been or will be prepared in
accordance with GAAP consistently applied; (iii) reflect and provide adequate
reserves and disclosures in respect of all liabilities of TARGET, including all
contingent liabilities, as of the respective dates of the Financial Statements,
and (iv) present fairly in all material respects the financial position of
TARGET at such dates and the results of operations and cash flows of TARGET for
the periods then ended.

 

 

(v)

Except as otherwise disclosed in the TARGET Disclosure Schedule or in the TARGET
Financial Statements, TARGET does not have any liabilities or obligations that
would be required to be set forth in TARGET Financial Statements in accordance
with GAAP.

 

SECTION 3.08 LITIGATION

 

Except as otherwise disclosed in the TARGET Disclosure Schedule there is no
action, suit, investigation, audit or proceeding pending against, or to the best
knowledge of TARGET, threatened against or affecting, TARGET or any of its
assets or properties before any court or arbitrator or any governmental body,
agency or official.

 

SECTION 3.09 RESTRICTIONS ON BUSINESS ACTIVITIES

 

There is no agreement (non-compete or otherwise), commitment, judgment,
injunction, order or decree to which TARGET is a party or otherwise binding upon
TARGET which has or may have the effect of prohibiting or impairing any business
practice of TARGET, any acquisition of property (tangible or intangible) by
TARGET or the conduct of business by TARGET. Without limiting the foregoing,
TARGET has not entered into any agreement under which TARGET is restricted from
selling, licensing or otherwise distributing any of its technology or products
to or providing services to, customers or potential customers or any class of
customers, in any geographic area, during any period of time or in any segment
of the market.

 

SECTION 3.10 INTERESTED PARTY TRANSACTIONS

 

 

Intentionally omitted.

 

SECTION 3.11 COMPLIANCE WITH APPLICABLE LAWS

 

To the Knowledge of TARGET, the business of TARGET has not been, and is not
being, conducted in violation of any Applicable Law, except for possible
violations which individually or in the aggregate have not had and are not
reasonably likely to have a Material Adverse Effect. No investigation or review
by any governmental entity with respect to TARGET is pending or, to the
Knowledge of TARGET, threatened, nor has any governmental entity indicated an
intention to conduct the same, except for investigations or reviews which
individually or in the aggregate would not have, nor be reasonably likely to
have, a Material Adverse Effect.

 

SECTION 3.12 GOVERNMENTAL AUTHORIZATION

 

Schedule 3.12 accurately lists each consent, license, permit, grant or other
authorization issued to TARGET by a governmental entity (i) pursuant to which
TARGET currently operates or holds any interest in any of their properties or
(ii) which is required for the operation of the business of TARGET or the
holding of any such interest (collectively, the “TARGET Authorizations”). The
TARGET Authorizations are in full force and effect and constitute all TARGET
Authorizations required to permit TARGET to operate or conduct its business or
hold any interest in its properties or assets.

 

 

12

 

--------------------------------------------------------------------------------

 

SECTION 3.13 ABSENCE OF CHANGES

 

 

Since the TARGET Financial Statements Date there has not been:

 

(i)          any event, occurrence, development or state of circumstances or
facts which would, individually or in the aggregate, have a Material Adverse
Effect on TARGET;

 

 

(ii)

any amendment of any material term of any outstanding security of TARGET;

 

(iii)         any incurrence, assumption or guarantee by TARGET of any
indebtedness for borrowed money;

 

 

(iv)

any creation or other incurrence by TARGET of any Lien on any material asset;

 

 

(v)

the making of any loan, advance or capital contributions to or investment in any
Person;

 

(vi)         any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the business or any asset(s) of TARGET which
would, individually or in the aggregate, have a Material Adverse Effect on
TARGET;

 

(vii)        any transaction or commitment made, or any contract or agreement
entered into, by TARGET or any relinquishment by TARGET of any contract or other
right;

 

(viii)       any change in any method of accounting, method of tax accounting,
or accounting practice by TARGET;

 

(ix)         any (a) grant of any severance or termination pay to any current or
former director, officer or employee of TARGET, (b) increase in benefits payable
under any existing severance or termination pay policies or employment
agreements, (c) entering into any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
current or former director, officer or employee of TARGET, (d) establishment,
adoption or amendment (except as required by applicable law) of any collective
bargaining, bonus, profit sharing, thrift, pension, retirement, deferred
compensation, compensation, stock option, restricted stock or other benefit plan
or arrangement covering any current or former director, officer or employee of
TARGET, or (e) increase in compensation, bonus or other benefits payable or
otherwise made available to any current or former director, officer or employee
of TARGET;

 

 

(x)

any labor dispute, other than routine individual grievances; or

 

(xi)         any tax election or any settlement or compromise of any tax
liability, in either case that is material to TARGET.

 

SECTION 3.14 OPERATIONS SINCE FINANCIAL STATEMENTS DATE

 

Since the TARGET Financial Statements Date, except for as contemplated by this
Agreement or in the TARGET Financial Statements, TARGET:

 

(i)          has operated its businesses substantially as it was operated prior
to that date and only in the ordinary course;

 

(ii)          has not declared or otherwise become liable with respect to any
dividend or distribution of cash, assets or capital stock;

 

(iii)         has maintained or kept current its books, accounts, records,
payroll, and filings in the usual and ordinary course of business, consistent in
all material respects with past practice; and

 

(iv)         has not made any capital expenditure, commitment or investment
other than in the ordinary course of business.

 

13

 

--------------------------------------------------------------------------------

 

SECTION 3.15 NO UNDISCLOSED LIABILITIES

 

Except as set forth on Schedule 3.15 hereto, there are no liabilities or debts
of TARGET of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability or debt.

 

SECTION 3.16 ACCOUNTS RECEIVABLE

 

(i)        TARGET has made available to SUB a list of all consolidated accounts
receivable of TARGET (“Accounts Receivable”) as of June 30, 2007 along with a
range of days elapsed since the date of each invoice.

 

(ii)          Except as set forth on Schedule 3.16(a), all Accounts Receivable
of TARGET arose in the ordinary course of business and are collectible except to
the extent of reserves therefore set forth in the TARGET Financial Statements
Date. Except as set forth on Schedule 3.16(b), no person has any Lien on any of
such Accounts Receivable and no request or agreement for deduction or discount
has been made with respect to any of such Accounts Receivable.

 

SECTION 3.17 INSURANCE

 

TARGET has obtained and maintained in full force and effect insurance with
responsible and reputable insurance companies or associations in such amounts,
on such terms and covering such risks, including fire and other risks insured
against by extended coverage, as is reasonably prudent. With respect to the
insurance policies and fidelity bonds covering the assets, business, equipment,
properties, operations, employees, officers and directors of TARGET, there is no
claim by TARGET pending under any of such policies or bonds as to which coverage
has been questioned, denied or disputed by the underwriters of such policies or
bonds. All premiums due and payable under all such policies and bonds have been
paid. TARGET is otherwise in material compliance with the terms of such policies
and bonds (or other policies and bonds providing substantially similar insurance
coverage). TARGET has no Knowledge of any threatened termination of, or material
premium increase with respect to, any of such policies.

 

SECTION 3.18 TITLE TO PROPERTIES; LIENS

 

TARGET does not own any real property. All of the assets of TARGET, except those
disposed of in the ordinary course of business, are free and clear of all Liens,
security interests, charges and encumbrances, except (i) as disclosed on the
TARGET Financial Statements, (ii) Liens for current taxes not yet due and
payable, (iii) Liens in favor of any lessor with respect to capital lease
obligations disclosed in Schedule 3.18 attached hereto, (iv) such imperfections
of title or zoning restrictions, easements or encumbrances, if any, as do not
materially interfere with the present use of such property or assets, and (vi)
Liens which arise by operation of law.

 

SECTION 3.19 MATERIAL CONTRACTS

 

Except for: (i) contracts with clients and other contracts executed by TARGET in
the ordinary course of business; (ii) employment agreements with officers; and
(iii) other material contracts which are listed on Schedule 3.19(a) hereof,
TARGET is not a party to or bound by any material indenture, lease, license,
loan agreement, other agreement or other instrument (collectively, the “Material
Contracts”). Except as disclosed on Schedule 3.19(b) hereof, TARGET’s Material
Contracts are enforceable in accordance with their respective terms, and to the
knowledge of TARGET, TARGET is not in violation of, and has received no notice
of being in violation of such Material Contracts.

 

 

 

 

 

14

 

--------------------------------------------------------------------------------

 

SECTION 3.20 NON-CONTRAVENTION

 

The execution and delivery by TARGET of this Agreement and the consummation by
TARGET of the transactions contemplated hereby and performance of their
obligations hereunder do not and will not (i) violate the Certificate of
Incorporation or Bylaws of TARGET, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (iii) require any consent or
other action by any Person under, constitute a default under, result in a
violation of, conflict with, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of TARGET, or to a loss
of any benefit to which TARGET is entitled under any provision of any agreement
or other instrument binding upon TARGET, or any license, franchise, permit,
certificate, approval or other similar authorization affecting, or relating in
any way to, the assets or business of TARGET, or (iv) result in the creation or
imposition of any Lien (as defined herein) on any asset of TARGET.

 

SECTION 3.21 LABOR RELATIONS

 

TARGET is not a party to any collective bargaining agreement and, to the
Knowledge of TARGET, no organizational efforts are presently being made with
respect to any employees of TARGET. TARGET has complied in all material respects
with all applicable laws (including, but not limited to, the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), and regulations relating to
employment matters including, but not limited to, those relating to wages,
hours, discrimination and payment of social security and similar taxes.

 

SECTION 3.22 TAX RETURNS AND PAYMENT

 

Except as disclosed on Schedule 3.22 hereof, TARGET has filed all material Tax
Returns required from it and has paid all Taxes shown thereon to be due, except
as reflected in the TARGET Financial Statements and except for Taxes being
contested in good faith and except for such delinquent tax returns that TARGET
is required to file within 90 days after the Effective Time of the Merger.
Except as disclosed in the TARGET Financial Statements, there is no material
claim for Taxes that is a lien against the property of TARGET other than liens
for taxes not yet due and payable. TARGET has not received notification of any
audit of any Tax Return of TARGET being conducted or pending by a Tax Authority
where an adverse determination could have a Material Adverse Effect, no
extension or waiver of the statute of limitations on the assessment of any taxes
has been granted by TARGET which is currently in effect, and TARGET is not a
party to any agreement, contract or arrangement with any Tax Authority, which
may result in the payment of any material amount in excess of the amount
reflected on the TARGET Financial Statements. . TARGET is not a party to any
tax-sharing or allocation agreement, nor does it owe any amount under any
tax-sharing or allocation agreement. TARGET has never been (nor does it have any
liability for unpaid Taxes because it once was) a member of an “affiliated
group” within the meaning of Code Section 1502.

 

SECTION 3.23 INTELLECTUAL PROPERTY

 

Except as disclosed on Schedule 3.23 hereof, TARGET has title to all material
patents, trademarks or trade secrets, or adequate licenses and rights to use the
patents, trademarks, copyrights, trade names and trade secrets of others,
necessary to the conduct of its business. The business of TARGET is being
carried on without known conflicts with patents, licenses, trademarks,
copyrights, trade names and trade secrets of others and, to the Knowledge of
TARGET, no other persons are conducting their businesses in conflict with
patents, licenses, trademarks, copyrights, trade names and trade secrets used by
TARGET.

 

 

 

 

 

 

 

15

 

--------------------------------------------------------------------------------

 

SECTION 3.24 ENVIRONMENTAL MATTERS

 

To the Knowledge of TARGET: (i) TARGET has obtained all material permits and
licenses which are required in connection with its business under all applicable
laws and regulations relating to pollution or protection of the environment (the
“Environmental Laws”) and is in material compliance therewith; (ii) TARGET has
at all times conducted its business in material compliance with all
Environmental Laws and TARGET has not received any written notice of any past,
present or future events, conditions or circumstances, which would interfere
with or prevent material compliance or continued material compliance with any
Environmental Laws or which form the basis of any material claim, demand or
investigation, based on or related to TARGET’s business or other activities;
(iii) there is no civil, criminal or administrative action or proceeding pending
or threatened against TARGET, arising under any Environmental Laws; and (iv)
there does not exist, and at no time since TARGET acquired any premises leased
or used by it, has there existed any conditions that TARGET believes would
require remediation by TARGET under any Environmental Laws

 

SECTION 3.25 EMPLOYMENT AGREEMENTS

 

Schedule 3.25 hereof lists each employment agreement between TARGET and any
director, officer or employee of TARGET and copies of all such agreements have
been provided to SUB prior to the date hereof. Except as provided in such
employment agreements, all other employees of TARGET are terminable at will
without expense or liability to TARGET other than as may be set forth in said
Schedule 3.25 attached hereto or as may be required by law.

 

SECTION 3.26 WARRANTY CLAIMS

 

To the Knowledge of TARGET and except as set forth in Schedule 3.26 attached
hereto, there are no pending or threatened material claims against TARGET for
any work performed by TARGET for any client, including but not limited to, any
services rendered under any warranties.

 

SECTION 3.27 BROKERS’ AND FINDERS’ FEES

 

TARGET has not incurred, nor will it incur, directly or indirectly, any
liability for brokers’ or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.

 

SECTION 3.28 BOARD APPROVAL

 

The Board of Directors of TARGET has approved this Agreement and the
transactions contemplated hereby and will submit it to the Stockholders for
their approval.

 

SECTION 3.29 FULL DISCLOSURE

 

The representations and warranties of TARGET contained in this Article III of
this Agreement or to be furnished in or in connection with documents mailed or
delivered to the Stockholders of TARGET in connection with soliciting their
consent to this Agreement, do not contain or will not contain, any untrue
statement of a material fact, or omit to state a material fact required to be
stated herein or therein or necessary to make the statements herein or therein,
in the light of the circumstances under which they were made, not misleading.

 

 

 

 

 

 

16

 

--------------------------------------------------------------------------------

 

SECTION 3.30 TARGET SEC REPORTS

 

Except as disclosed in the TARGET Schedules, TARGET has filed all forms,
statements, reports and documents required to be filed or, if permissible,
furnished by it with the Commission since such forms have been required. The
TARGET SEC Reports (i) were prepared in accordance with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations promulgated thereunder, and (ii) did not, at the time they were
filed, or, if amended, as of the date of such amendment, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. As of its
filing date, each TARGET SEC Report complied as to form in all material respects
with the applicable requirements of the Securities Act and the Exchange Act, as
the case may be.

 

ARTICLE IV

CERTAIN COVENANTS AND AGREEMENTS

 

SECTION 4.01 COVENANTS OF TARGET

 

TARGET covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, TARGET shall conduct its business as presently
operated and solely in the ordinary course, and consistent with such operation,
and, in connection therewith, without the written consent of SUB and PARENT:

 

 

(i)

shall not amend its Certificate of Incorporation or Bylaws;

 

(ii)          shall not pay or agree to pay to any employee, officer or director
compensation that is in excess of the current compensation level of such
employee, officer or director other than salary increases or payments made in
the ordinary course of business or as otherwise provided in any contracts or
agreements with any such employees;

 

(iii)         shall not merge or consolidate with any other entity or acquire or
agree to acquire any other entity;

 

(iv)         shall not sell, transfer, or otherwise dispose of any assets
required for the operations of TARGET’s business except in the ordinary course
of business consistent with past practices;

 

(v)          shall not create, incur, assume, or guarantee any indebtedness for
money borrowed except in the ordinary course of business, or create or suffer to
exist any mortgage, lien or other encumbrance on any of its assets, except those
in existence on the date hereof or those granted pursuant to agreements in
effect on the date of this Agreement or provided by SUB and PARENT and/or any of
their affiliates;

 

(vi)       shall not make any capital expenditure or series of capital
expenditures except in the ordinary course of business, with the exception of
the acquisition referred to in Section 4.01(iii) hereof;

 

(vii)      shall not declare or pay any dividends on or make any distribution of
any kind with respect to the TARGET Common Stock;

 

(viii)       shall maintain its facilities, assets and properties in reasonable
repair, order and condition, reasonable wear and tear excepted, and to notify
SUB and PARENT immediately in the event of any material loss or damage to any of
TARGET’s material assets;

 

(ix)         shall maintain in full force and effect all present insurance
coverage of the types and in the amounts as are in effect as of the date of this
Agreement;

 

(x)          shall seek to preserve the present employees, reputation and
business organization of TARGET and TARGET’s relationship with its clients and
others having business dealings with it;

 

(xi)         shall not issue any additional TARGET Common Stock or take any
action affecting the capitalization of TARGET;

 

17

 

--------------------------------------------------------------------------------

 

(xii)        shall use commercially reasonable efforts to comply with and not be
in default or violation under any law, regulation, decree or order applicable to
TARGET’s business, operations or assets where such violation would have a
Material Adverse Effect;

 

(xiii)       shall not grant any severance or termination pay to any director,
officer or any other employees of TARGET, other than pursuant to agreements in
effect on the date of this Agreement or as otherwise disclosed in the documents
delivered pursuant to this Agreement;

 

(xiv)       shall not change any of the accounting principles or practices used
by it, except as may be required as a result of a change in law or in GAAP,
whether in respect of Taxes or otherwise;

 

(xv)        shall not terminate or waive any right of substantial value other
than in the ordinary course of business; and

 

(xvi)     shall not enter into any material contract or commitment other than in
the ordinary course of business.

 

SECTION 4.02 COVENANTS OF PARENT

 

PARENT covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, PARENT shall conduct its business as presently
operated and solely in the ordinary course, and consistent with such operation,
and, in connection therewith, without the written consent of TARGET:

 

(i)          Employment Additionally, PARENT shall employ such employees of
TARGET as determined by PARENT, upon such terms and conditions as shall be
acceptable to PARENT and such individuals.

 

(ii)          Resignation of Directors, Nomination of Directors and Officers.
PARENT shall, prior to the Closing, cause none of its directors to resign
subsequent to the Effective Time. In addition, PARENT agrees and accepts the
officers and directors of the PARENT following the Merger of persons listed on
Schedule 1.05(a), until the earlier of their death, resignation or removal or
until their respective successors are duly appointed and qualified.

 

 

(iii)

shall not amend its Certificate of Incorporation or Bylaws;

 

(iv)         shall not pay or agree to pay to any employee, officer or director
compensation that is in excess of the current compensation level of such
employee, officer or director other than salary increases or payments made in
the ordinary course of business or as otherwise provided in any contracts or
agreements with any such employees;

 

(v)          shall not merge or consolidate with any other entity or acquire or
agree to acquire any other entity;

 

(vi)         shall not sell, transfer, or otherwise dispose of any assets
required for the operations of PARENT’s business except in the ordinary course
of business consistent with past practices;

 

(vii)        shall not create, incur, assume, or guarantee any indebtedness for
money borrowed except in the ordinary course of business, or create or suffer to
exist any mortgage, lien or other encumbrance on any of its assets, except those
in existence on the date hereof or those granted pursuant to agreements in
effect on the date of this Agreement or provided by TARGET and/or any of its
affiliates;

 

(viii)       shall not make any capital expenditure or series of capital
expenditures except in the ordinary course of business;

 

(ix)         shall not declare or pay any dividends on or make any distribution
of any kind with respect to its securities;

 

(x)          shall maintain its facilities, assets and properties in reasonable
repair, order and condition, reasonable wear and tear excepted, and to notify
TARGET immediately in the event of any material loss or damage to any of
PARENT’s material assets;

 

18

 

--------------------------------------------------------------------------------

 

(xi)         shall maintain in full force and effect all present insurance
coverage of the types and in the amounts as are in effect as of the date of this
Agreement;

 

(xii)        shall seek to preserve the present employees, reputation and
business organization of SUB and PARENT and SUB’s and PARENT’s relationship with
its clients and others having business dealings with it;

 

 

(xiii)

shall not issue any securities other than as contemplated hereby.

 

(xiv)       shall use commercially reasonable efforts to comply with and not be
in default or violation under any law, regulation, decree or order applicable to
SUB’s and PARENT’s business, operations or assets where such violation would
have a Material Adverse Effect;

 

(xv)        shall not grant any severance or termination pay to any director,
officer or any other employees of SUB and PARENT except as otherwise disclosed
in the documents delivered pursuant to this Agreement;

 

(xvi)       shall not change any of the accounting principles or practices used
by it, except as may be required as a result of a change in law or in GAAP,
whether in respect of Taxes or otherwise;

 

(xvii)    shall not terminate or waive any right of substantial value other than
in the ordinary course of business;

 

(xviii)   shall not enter into any material contract or commitment other than in
the ordinary course of business; and

 

(xix)     during the period from the date of this Agreement until the Closing
Date, SUB and PARENT shall conduct its business as presently operated and solely
in the ordinary course, and consistent with such operation, and, in connection
therewith, without the written consent of TARGET.

 

SECTION 4.03 COVENANTS OF THE PARTIES

 

(i)          Announcement. Neither TARGET, on the one hand, nor SUB and PARENT
on the other hand, shall issue any press release or otherwise make any public
statement with respect to this Agreement or the transactions contemplated hereby
without the prior consent of the other Parties (which consent shall not be
unreasonably withheld), except as may be required by applicable law or
securities regulation. Notwithstanding anything in this Section 4.03 to the
contrary, the Parties will, to the extent practicable, consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any such press release or other public statements with respect to this
Agreement and the transactions contemplated hereby whether or not required by
Applicable Law.

 

(ii)          Notification of Certain Matters. TARGET shall give prompt notice
to SUB and PARENT, and SUB and PARENT shall give prompt notice to TARGET, of:

 

(a)The occurrence, or nonoccurrence, of any event the occurrence, or
nonoccurrence, of which would be reasonably likely to cause any representation
or warranty contained in this Agreement to be untrue or inaccurate in any
material respect at or prior to the Effective Time; and

 

(b)Any material failure of TARGET on the one hand, or SUB and PARENT, on the
other hand, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder.

 

(iii)         Reasonable Best Efforts. Before Closing, upon the terms and
subject to the conditions of this Agreement, the Parties agree to use their
respective reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable
(subject to applicable laws) to consummate and make effective the Merger and
other transactions contemplated by this Agreement as promptly as practicable
including, but not limited to:

 

19

 

--------------------------------------------------------------------------------

 

(a)The preparation and filing of all forms, registrations and notices required
to be filed to consummate the Merger, including without limitation, the
corporate resolutions to be sent to the SUB Stockholders (including the
definitive and any amendments thereto, the “Shareholder Resolution”), and the
other approvals, consents, orders, exemptions or waivers by any third party or
governmental entity; and

 

 

(b)

The satisfaction of the other Parties' conditions precedent to Closing.

 

(iv)         Representation of Counsel. Each of the Parties has engaged separate
counsel and have relied upon the advice provided by their counsel. .

 

(v)          Shareholder Resolution. SUB will use its reasonable best efforts to
seek the approval of the SUB Stockholders for the Merger. As promptly as is
reasonably practicable after the date of this Agreement, SUB shall deliver to
its sole Stockholder a corporate resolution and copy of this Agreement for the
purpose of approving and authorizing this Agreement.

 

 

(vi)

Access to Information

 

(a)Inspection by TARGET. SUB and PARENT will make available for inspection by
TARGET, during normal business hours and in a manner so as not to interfere with
normal business operations, all of SUB’s and PARENT’s records (including tax
records), books of account, premises, contracts and all other documents in SUB’s
and PARENT’s possession or control that are reasonably requested by TARGET to
inspect and examine the business and affairs of SUB and PARENT. SUB and PARENT
will cause its managerial employees and regular independent accountants to be
available upon reasonable advance notice to answer questions of TARGET
concerning the business and affairs of SUB and PARENT. TARGET will treat and
hold as confidential any information they receive from SUB and PARENT in the
course of the reviews contemplated by this Section 4.03(vii). No examination by
TARGET will, however, constitute a waiver or relinquishment by TARGET of its
rights to rely on SUB’s and PARENT’s covenants, representations and warranties
made herein or pursuant hereto.

 

(b)Inspection by SUB. TARGET will make available for inspection by SUB and
PARENT, during normal business hours and in a manner so as not to interfere with
normal business operations, all of TARGET’s records (including tax records),
books of account, premises, contracts and all other documents in TARGET’s
possession or control that are reasonably requested by SUB and PARENT to inspect
and examine the business and affairs of TARGET. TARGET will cause its managerial
employees and regular independent accountants to be available upon reasonable
advance notice to answer questions of SUB and PARENT concerning the business and
affairs of TARGET. SUB and PARENT will treat and hold as confidential any
information they receive from TARGET in the course of the reviews contemplated
by this Section 4.03 (vii). No examination by SUB and PARENT will, however,
constitute a waiver or relinquishment by SUB and PARENT of its rights to rely on
TARGET’s covenants, representations and warranties made herein or pursuant
hereto.

 

ARTICLE V

CONDITIONS PRECEDENT

 

SECTION 5.01 CONDITIONS PRECEDENT TO THE PARTIES' OBLIGATIONS

 

The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived by the parties:

 

(i)          Consents, Approvals. The Parties shall have obtained all consents
and approvals of their respective boards of directors and stockholders, and all
material consents, including any material consents and waivers by the Parties’
respective lenders and other third-parties, if necessary, to the consummation of
the transactions contemplated by this Agreement.

 

(ii)          Absence of Certain Litigation. No action or proceeding shall be
threatened or pending before any governmental entity or authority which, in the
reasonable opinion of counsel for the Parties, is likely to result in a
restraint, prohibition or the obtaining of damages or other relief in connection
with this Agreement or the consummation of the Merger.

 

20

 

--------------------------------------------------------------------------------

 

SECTION 5.02 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SUB AND PARENT

 

The obligations of SUB and PARENT as provided herein shall be subject to each of
the following conditions precedent, unless waived by SUB and PARENT:

 

(i)          Consents And Approvals. TARGET shall have obtained all material
consents, including any material consents and waivers by TARGET's lenders and
other third-parties, if necessary, to the consummation of the transactions
contemplated by this Agreement.

 

(ii)          Representations and Warranties. The representations and warranties
by TARGET in Article III herein shall be true and accurate in all material
respects on and as of the Closing Date with the same force and effect as though
such representations and warranties had been made at and as of the Closing Date,
except to the extent that any changes therein are specifically contemplated by
this Agreement.

 

(iii)         Performance. TARGET shall have performed and complied in all
material respects with all agreements to be performed or complied with by them
pursuant to this Agreement prior at or prior to the Closing.

 

(iv)         Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to SUB and PARENT and its counsel, and SUB
and its counsel shall have received all such counterpart originals (or certified
or other copies) of such documents as they may reasonably request.

 

(vi)         Certificate of Good Standing. TARGET shall have delivered to SUB
and PARENT a certificate as to the good standing of TARGET in the State of
Nevada certified by the Secretary of State of the State of Nevada on or within
20 calendar days of the Closing Date.

 

(vii)        Material Changes. Except as contemplated by this Agreement, since
the date hereof, TARGET shall not have suffered a Material Adverse Effect.

 

(viii)     Certified List of Shareholders. TARGET shall have delivered to PARENT
a certified list of shareholders and their shareholdings from the Transfer
Agent, as well as a schedule showing any options, warrants, scrip or any other
rights to purchase stock, plus the terms of any such purchase rights.

 

(ix)       Reduction of Debt on Balance Sheet of TARGET. TARGET shall have to
the satisfaction of Parent reduced or have bonified agreements in place to
reduce its current liabilities (as reported in the TARGET 10QSB for the period
ending June 30, 2007) by no less than fifty percent (50%) on or before Closing.

 

(x)        Audited Financial Statements of TARGET, DPC and A4. TARGET shall have
been delivered to PARENT, a certified list of shareholders and their
shareholdings from the Transfer Agent, as well as a schedule showing any
options, warrants, scrip or any other rights to purchase stock, plus the terms
of any such purchase rights.

 

SECTION 5.03 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF TARGET

 

The obligation of TARGET on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived by TARGET:

 

(i)          Consents And Approvals. SUB and PARENT shall have obtained the
consent and approval of their respective lenders and other third-parties, if
necessary, to the consummation of the transactions contemplated by this
Agreement.

 

(ii)          Representations And Warranties. The representations and warranties
by SUB and PARENT in Article II herein shall be true and accurate in all
material respects on and as of the Closing Date with the same force and effect
as though such representations and warranties had been made at and as of the
Closing Date, except to the extent that any changes therein are specifically
contemplated by this Agreement.

 

21

 

--------------------------------------------------------------------------------

 

(iii)         Performance. SUB and PARENT shall have performed and complied in
all material respects with all agreements to be performed or complied with by
them pursuant to this Agreement prior to or at the Closing.

 

(iv)         Proceedings And Documents. All corporate, company and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory in substance and form to TARGET and its counsel, and
TARGET and its counsel shall have received all such counterpart originals (or
certified or other copies) of such documents as they may reasonably request.

 

(v)          Certificate of Good Standing. SUB and PARENT shall have delivered
to TARGET a certificate as to the good standing of SUB certified by the
Secretary of State of the State of Nevada, on or within 2 business days of the
Closing Date.

 

(vi)       Material Changes. Except as contemplated by this Agreement, since the
date hereof, SUB shall not have suffered a Material Adverse Effect.

 

(vii)      Certified List of Shareholders. PARENT shall have delivered to TARGET
a certified list of shareholders and their shareholdings from the Transfer
Agent, as well as a schedule showing any options, warrants, scrip or any other
rights to purchase stock, plus the terms of any such purchase rights.

 

 

(viii)

FINANCING. Delivery of FINANCING as described in Section 1.09 herein.

 

ARTICLE VI

TERMINATION, AMENDMENT AND WAIVER

 

SECTION 6.01 TERMINATION

 

This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time by:

 

 

(i)

The mutual written consent of the Boards of Directors of the Parties;

 

(ii)          Either SUB and PARENT, on the one hand, or TARGET, on the other
hand, if any governmental entity or court of competent jurisdiction shall have
issued an order, decree or ruling or taken any other action (which order,
decree, ruling or other action the parties to this Agreement shall use their
reasonable efforts to lift), which restrains, enjoins or otherwise prohibits the
Merger or the acceptance for payment of, or payment for, Issuable Shares
pursuant to the Merger and such order, decree, ruling or other action shall have
become final and non-appealable;

 

(iii)         SUB and PARENT, if TARGET shall have breached in any material
respect any of their respective representations, warranties, covenants or other
agreements contained in this Agreement, and the breach cannot be or has not been
cured within 15 calendar days after the giving of written notice by SUB and
PARENT to TARGET;

 

(iv)         TARGET, if SUB and PARENT shall have breached in any material
respect any of their representations, warranties, covenants or other agreements
contained in this Agreement, and the breach cannot be or has not been cured
within 15 calendar days after the giving of written notice by TARGET to SUB and
PARENT; or

 

 

(viii)

Without any action on the part of the Parties if required by Applicable Law.

 

(ix)       On April 30, 2008 if the Merger is not closed prior thereto, unless
this date is extended by the mutual agreement in writing of the Parties prior
thereto.

 

 

(x)

TARGET and/or PARENT if the provisions of Section 4.02(iii) have not been
satisfied.

 

 

22

 

--------------------------------------------------------------------------------

 

SECTION 6.02 EFFECT OF TERMINATION

 

If this Agreement is terminated as provided in Section 6.01, written notice of
such termination shall be given by the terminating Party to the other Party
specifying the provision of this Agreement pursuant to which such termination is
made, this Agreement shall become null and void and there shall be no liability
on the part of SUB and PARENT or TARGET; provided that nothing in this Agreement
shall relieve any Party from any liability or obligation with respect to any
willful breach of this Agreement.

 

ARTICLE VII

CONFIDENTIALITY; NON-SOLICITATION; EXCLUSIVITY

 

SECTION 7.01 CONFIDENTIALITY

 

SUB and PARENT, on the one hand, and TARGET, on the other hand, will keep
confidential all information and documents obtained from the other, including
but not limited to any information or documents provided pursuant to Section
4.03(vii) hereof, which are designated by such Party as confidential (except for
any information disclosed to the public pursuant to a press release authorized
by the Parties) and in the event the Closing does not occur or this Agreement is
terminated for any reason, will promptly return such documents and all copies of
such documents and all notes and other evidence thereof, including material
stored on a computer, and will not use such information for its own advantage,
except to the extent that (i) the information must be disclosed by law, (ii) the
information becomes publicly available by reason other than disclosure by the
Party subject to the confidentiality obligation, (iii) the information is
independently developed without use of or reference to the other Party’s
confidential information, (iv) the information is obtained from another source
not obligated to keep such information confidential, or (v) the information is
already publicly known or known to the receiving Party when disclosed as
demonstrated by written documentation in the possession of such Party at such
time.

 

SECTION 7.02 NON-SOLICITATION

 

During the period from the date of this Agreement until the consummation or
termination of this Agreement or the Merger and, in the event of the termination
of this Agreement or the Merger for any reason, during the one (1) year period
following the date of such termination, neither Party shall, without the consent
of the other Party, directly or indirectly solicit the employment or engagement,
as an employee or consultant, any “restricted employee” or encourage any
“restricted employee” to leave the employment of the other Party or any
subsidiary of the other Party. A “restricted employee” shall mean any person who
is employed by a Party or any of its subsidiaries on the date of this Agreement
or at any time during the six (6) months prior thereto.

 

SECTION 7.03 EXCLUSIVITY

 

Except for the transactions contemplated by this Agreement, none of the Parties
shall (i) solicit, initiate, or encourage the submission of any proposal or
offer relating to the acquisition of any capital stock or other voting
securities or any substantial portion of the assets of such or any other Party
hereto (including any acquisition structured as a merger, consolidation, or
share exchange) or (ii) participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any Person to do or seek
any of the foregoing. The Parties shall notify each other Party immediately if
any Person makes any proposal, offer, inquiry, or contact with respect to any of
the foregoing.

 

 

 

 

 

 

23

 

--------------------------------------------------------------------------------

 

ARTICLE VIII

INDEMNIFICATION

 

SECTION 8.01 INDEMNIFICATION BY SUB AND PARENT

 

SUB and PARENT shall indemnify, defend and hold harmless, TARGET, and each
person who is now, or has been at any time prior to the date hereof or who
becomes prior to the Closing, an officer, director or partner of, TARGET or an
employee of, TARGET and their respective heirs, legal representatives,
successors and assigns (the “TARGET Indemnified Parties”) against all losses,
claims, damages, costs, expenses (including attorneys’ fees), liabilities or
judgments or amounts that are paid in settlement of or in connection with any
threatened or actual claim, action, suit, proceeding or investigation based in
whole or in part on or arising in whole or in part out of (i) any breach of this
Agreement by SUB and PARENT, including but not limited to failure of any
representation or warranty to be true and correct at or before the Closing, or
(ii) any act, omission or conduct of any officer, director or agent of SUB and
PARENT prior to the Closing, whether asserted or claimed prior to, or at or
after, the Closing, or (iii) relating to the consummation of the transactions
contemplated herein, and any action taken in connection therewith (“TARGET
Indemnified Liabilities”). Any TARGET Indemnified Party wishing to claim
indemnification under this Section 8.01, upon learning of any such claim,
action, suit, proceeding or investigation, shall notify SUB and PARENT, but the
failure so to notify shall not relieve SUB and PARENT from any liability that it
may have under this Section 8.01, except to the extent that such failure would
materially prejudice SUB and PARENT.

 

SECTION 8.02 INDEMNIFICATION BY TARGET

 

TARGET shall indemnify, defend and hold harmless SUB and PARENT and each person
who is now, or has been at any time prior to the date hereof or who becomes
prior to the Closing, an officer, director or partner of SUB and PARENT, or an
employee of SUB and PARENT and their respective heirs, legal representatives,
successors and assigns (collectively the “SUB Indemnified Parties”) against all
losses, claims, damages, costs, expenses (including attorneys’ fees),
liabilities or judgments or amounts that are paid in settlement of or in
connection with any threatened or actual claim, action, suit, proceeding or
investigation based in whole or in part on or arising in whole or in part out of
(i) any breach of this Agreement by TARGET, including but not limited to failure
of any representation or warranty to be true and correct at or before the
Closing, or (ii) any act, omission or conduct of any officer, director or agent
of TARGET prior to the Closing, whether asserted or claimed prior to, or at or
after, the Closing, or (iii) relating to the consummation of the transactions
contemplated herein, and any action taken in connection therewith (collectively
“SUB Indemnified Liabilities”). Any SUB Indemnified Party wishing to claim
indemnification under this Section 8.02, upon learning of any such claim,
action, suit, proceeding or investigation, shall notify TARGET, but the failure
so to notify shall not relieve TARGET from any liability that it may have under
this Section 8.02, except to the extent that such failure would materially
prejudice TARGET.

 

SECTION 8.03 SURVIVAL OF INDEMNIFICATION

 

All rights to indemnification under this Article 8 shall survive the
consummation of the Merger and the termination of this Agreement. The provisions
of this Article 8 are intended to be for the benefit of, and shall be
enforceable by, each TARGET Indemnified Party and each SUB Indemnified Party,
and his or her heirs and representatives. No Party shall enter into any
settlement regarding the foregoing without prior approval of the TARGET
Indemnified Party or SUB Indemnified Party, as the case may be.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01 NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

None of the representations and warranties in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective
Time, except as set forth in Article VIII. All such representations and
warranties will be extinguished on consummation of the Merger and none of the
Parties nor any of their officers, directors, employees or stockholders shall be
under any liability whatsoever with respect to any such representation or
warranty after such time. This Section 9.01 shall not limit any covenant or
agreement of the Parties which by its terms contemplates performance after the
Effective Time.

 

24

 

--------------------------------------------------------------------------------

 

SECTION 9.02 EXPENSES

 

Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.

 

SECTION 9.03 APPLICABLE LAW AND CONSENT TO JURISDICTION

 

The interpretation and enforcement of this Agreement shall be exclusively
governed by the laws of the State of Nevada as applied to agreements entered
into and to be performed in such state. The parties hereto also consent to the
exclusive jurisdiction and venue of the United States District Court—District of
Nevada in the event that any dispute among the parties arises from this
Agreement or any other dispute among the parties hereto.

 

SECTION 9.04 NOTICES

 

All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:

 

(i)          If sent by registered or certified mail in the United States,
return receipt requested, upon receipt;

 

(ii)          If sent by reputable overnight air courier (such as Federal
Express), 2 business days after being sent;

 

(iii)         If sent by facsimile transmission, with a copy mailed on the same
day in the manner provided in clauses (i) or (ii) above, when transmitted and
receipt is confirmed by telephone; or

 

 

(iv)

If otherwise actually personally delivered, when delivered.

 

 

All notices and other communications under this Agreement shall be sent or
delivered as follows:

 

 

If to TARGET (a Nevada corporation), to:

 

Paivis Corp

#400 3475 Lenox Road

Atlanta, GA, 30326

Telephone: (404) 601-2885

Attention: Edwin Kwong, Interim CEO

 

 

with a copy to (which shall not constitute notice):

 

Gregory Bartko, Esq.

Law Office of Gregory Bartko

3475 Lenox Road, Suite 400

Atlanta, GA 30326

Telephone: (404) 238-0550

Facsimile: (404) 238-0551

Email: gbartko@mindspring.com

 

 

If to SUB (Nevada corporation and PARENT (Delaware corporation), to:

 

TRUSTCASH HOLDINGS, INC.

400 Park Avenue Suite 1420

NY NT 10022

 

 

Each Party may change its address by written notice in accordance with this
Section.

 

 

25

 

--------------------------------------------------------------------------------

 

SECTION 9.05 ENTIRE AGREEMENT

 

This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter.

 

SECTION 9.06 ASSIGNMENT

 

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the Parties (whether by operation of
law or otherwise) without the prior written consent of the other Parties.
Subject to the immediately foregoing sentence of this Section 9.06, this
Agreement will be binding upon, inure to the benefit of and be enforceable by,
the Parties and their respective successors and assigns.

 

SECTION 9.07 HEADINGS; REFERENCES

 

The article, section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All references herein to “Articles” or
“Sections” shall be deemed to be references to Articles or Sections of this
Agreement unless otherwise indicated.

 

SECTION 9.08 COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement.

 

SECTION 9.09 NO THIRD PARTY BENEFICIARIES

 

Except as otherwise contemplated by this Agreement, nothing herein is intended
to confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.

 

SECTION 9.10 SEVERABILITY; ENFORCEMENT

 

Any term or provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provisions shall be interpreted to be only so broad as is
enforceable.

 

[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGES FOLLOW]

 

26

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

SUB

PARENT

 

TCHH ACQUISITION CORP.

TRUSTCASH HOLDINGS, INC.

A Nevada corporation

A Delaware corporation

 

 

By:

/s/ Greg Moss

By:

/s/ Greg Moss

 

Name:

Greg Moss

Name:

Greg Moss

 

Title:

CEO

Title:

CEO

 

 

TARGET

 

PAIVIS, CORP.

A Nevada corporation

 

 

By:

/s/ Edwin Kwong

 

Name: Edwin Kwong

 

Title: CEO

 

 

27

 

 